Order filed June 4, 2013.




                                     In The
                    Fourteenth Court of Appeals
                                  ____________
                              NO. 14-12-00796-CR
                   LISA MICHELLE ESTRADA, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee
                             ____________
                              NO. 14-12-00797-CR
                  EX PARTE LISA MICHELLE ESTRADA



                    On Appeal from the 262nd District Court
                              Harris County, Texas
                  Trial Court Cause Nos. 1296827 & 1296827-A


                            ABATEMENT ORDER
      In the appeal docketed under number 14-12-00796-CR, appellant appeals
from the order adjudicating her guilt for theft and sentencing her to confinement
for six months in state jail. In the appeal docketed under number 14-12-00797-CR,
she appeals from the denial of her pre-trial application for writ of habeas corpus
pursuant to Texas Code of Criminal Procedure article 11.072. See Kniatt v. State,
206 S.W.3d 657, 663-64 (Tex. Crim. App. 2006) (reaffirming rule that jurisdiction
is established at the time the writ is filed and is not defeated by subsequent
adjudication of guilt). On appellant’s motion, these appeals were consolidated.

      Appellant has requested supplementation of the appellate record with a
police statement from witness Melanie Thomas. At the writ hearing, the court
ordered: “In an abundance of caution, I’m going to go ahead and order that the
State obtain a copy of that witness statement so that it can be made a part of this
record for purposes of an appeal, if that’s what you choose to do.”

      On March 21, 2013, this court ordered counsel for the State to see that the
witness statement by Melanie Thomas is made a part of the record. We further
ordered that a supplemental clerk’s record containing the witness statement by
Melanie Thomas filed with the clerk of this court in the habeas appeal docketed
under number 14-12-00797-CR on or before April 26, 2013. To date, the
supplemental record has not been filed. Accordingly, we issue the following order:

      We ORDER counsel for the State to see that the witness statement by
Melanie Thomas is made a part of the record in the habeas case. The Harris County
District Clerk is ordered to file supplemental clerk’s record containing witness
statement by Melanie Thomas with the clerk of this court in the habeas appeal
docketed under number 14-12-00797-CR on or before June 24, 2013.



                                  PER CURIAM




                                         2